In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00075-CV




            IN RE: GLENN ARON BOHON




          On Appeal from the 5th District Court
                 Bowie County, Texas
              Trial Court No. 022562-005




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                                MEMORANDUM OPINION
       In this appeal from an order disposing of a motion for access to an adoption file,

appellant, Glenn Aron Bohon, filed a notice of appeal on July 16, 2013. The order disposing of

motion for access to adoption file was signed in this cause of action on May 17, 2013. Under

Rule 26.1 of the Texas Rules of Appellate Procedure, the deadline for filing the notice of appeal

from that order was thirty days after the order was signed, which was June 17, 2013. See TEX. R.

APP. P. 26.1.

       Texas Rule of Appellate Procedure 26.3 allows for a fifteen-day extension of the deadline

for filing a notice of appeal, which would extend the deadline to a last possible filing date of

July 2, 2013.   However, to take advantage of the extension provided by Rule 26.3, a notice of

appeal must have been filed within the fifteen-day extension window.         Because the notice of

appeal was delivered to and filed by the district clerk on July 16, 2013, it did not fall within the

fifteen-day extension window and was not timely.

       In accordance with Rule 42.3 of the Texas Rules of Appellate Procedure, we provided

notice to Bohon, requesting that he show this Court how we had jurisdiction over this appeal on

or before August 5, 2013. TEX. R. APP. P. 42.3. We admonished Bohon that if an adequate

response was not received by this date, this case would be dismissed for want of jurisdiction.

We did not receive a response from Bohon.

       In the absence of the filing of a timely motion which could extend the appellate timetable,

the notice of appeal was late filed and could not invoke the appellate jurisdiction of this Court.

TEX. R. APP. P. 26.1.


                                                 2
      We dismiss this appeal for want of jurisdiction.




                                            Jack Carter
                                            Justice

Date Submitted:      August 26, 2013
Date Decided:        August 27, 2013




                                               3